DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on 2/3/2021 is acknowledged.
	Claims 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Applicant is advised that should claim 2 be found allowable, claim 3 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LG Chem (KR 10-2016-0025244 - cited on 12/27/18 IDS; see attached machine translation).
Regarding claim 1, LG Chem discloses a backsheet for a solar cell module ([0001]) comprising: a polyester base film ([0014]); and a printing layer formed on only a portion of a surface of the polyester base film ([0054]), wherein the printing layer contains a white pigment ([0054]).  
It is noted that the term "printing" is directed to the manner in which the apparatus is made, and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
Regarding claim 7, LG Chem discloses all the claim limitations as set forth above. LG Chem further discloses the polyester base film has a thickness of 50 to 300 microns ([0015]), and the printing layer has a thickness of 1 to 30 microns ([0046]).
Regarding claim 11, LG Chem discloses all the claim limitations as set forth above. LG Chem further discloses printing layers formed only on a portion of a surface of the polyester base film to be disposed apart from each other ([0056]).
Regarding claim 12, LG Chem discloses all the claim limitations as set forth above. LG Chem further discloses the printing layer partially overlaps a solar cell of the solar cell module (120 and 300 in Fig. 4; note: the term "partially overlaps" is dependent on the spatial orientation of the apparatus. The limitation does not specify a direction in which the partial overlapping occurs.)
Regarding claim 13, LG Chem discloses all the claim limitations as set forth above. LG Chem further discloses a primer coating containing a polyester based resin formed on a surface of the polyester film ([0014] discloses the polyester based film includes one or more of a PET film, a PEN film, and a polycarbonate film. Any one of the disclosed polyester films satisfies the limitation requiring a primer coating containing a polyester based resin on a surface of the polyester film). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over LG Chem (KR 10-2016-0025244 - cited on 12/27/18 IDS; see attached machine translation) as applied to claim 1 above, in view of Kolon Industries (KR 10-2014-0088984; see attached machine translation).
Regarding claims 2-4, LG Chem discloses all the claim limitations as set forth above.  
While LG Chem does disclose a polyester base film and further discloses the printing layer contains a benzophenone based compound ([0024]), LG Chem does not explicitly disclose the polyester base film contains a photostabilizer.
Kolon Industries discloses a backsheet for a solar cell module and further discloses a polyester base film containing UV stabilizers ([0086]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include UV stabilizers, as disclosed by Kolon Industries, in the polyester base film of LG Chem, because as evidenced by Kolon Industries, the use of UV stabilizers in a polyester base film of a backsheet for a solar cell module amounts to the use of a known component/material in the art for its intended purpose to achieve an expected result.  It would have been obvious to one of ordinary skill in the art to have used any of the compounds disclosed in paragraph [0024] of LG Chem as the UV stabilizer of the polyester base film because the use of a UV stabilizer in a polyester base film of a backsheet for a solar cell module amounts to the use of a known component/material in the art for its intended purpose to achieve an expected result as set forth above.
With regard to the limitation "wherein average visible light transmittance of the polyester base film at a wavelength of 380 to 1000 nm is 85% or more, and average UV light transmittance thereof at a wavelength of 250 to 380 nm is 10% or less", both LG Chem, as modified, and the instant application describe a polyester base film containing a photostabilizer. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 5, modified LG Chem discloses all the claim limitations as set forth above.  
While modified LG Chem does disclose the content of the photostabilizer is not particularly limited (LG Chem - [0025]), and that additives including UV stabilizers may be included as needed (Kolon Industries - [0086]); modified LG Chem does not explicitly disclose a content of the photostabilizer is 0.01 to 5 wt% based on a total weight of the polyester base film.
As the material cost and efficiency of operation are variables that can be modified, among others, by adjusting said content of the photostabilizer, the precise amount of the photostabilizer in the polyester base film would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed content of photostabilizer cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the content of photostabilizer in the apparatus of modified LG Chem to obtain the desired balance between the material cost and operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 6, LG Chem discloses all the claim limitations as set forth above.  
LG Chem does not explicitly disclose an intrinsic viscosity of the polyester base film is 0.65 to 0.8 dl/g, a thermal shrinkage rate thereof after standing at 150°C for 30 minutes satisfies Equation 1, and an elongation retention rate thereof standing at 121°C and RH of 100% for 75 hours satisfies Equation 2.
Kolon Industries discloses a polyester base film with an intrinsic viscosity of the polyester base film is 0.65 to 0.8 dl/g (page 4, line 159), a thermal shrinkage rate thereof after standing at 150°C for 30 minutes satisfies Equation 1 (page 5, lines 173-174), and an elongation retention rate thereof standing at 121°C and RH of 100% for 75 hours satisfies Equation 2 (page 5, lines 174-176).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the polyester base film of LG Chem such that it has the properties disclosed by Kolon Industries, because as taught by Kolon Industries, the polyester film has excellent durability and weather resistance (page 5, lines 185-186).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over LG Chem (KR 10-2016-0025244 - cited on 12/27/18 IDS; see attached machine translation) as applied to claim 1 above, in view of Taniguchi et al. (US 2014/0360560).
	Regarding claim 8, LG Chem discloses all the claim limitations as set forth above. 
	While LG Chem does disclose the printing layer contains a fluororesin ([0018]), LG Chem does not explicitly disclose the printing layer contains an acrylic based resin, a polyester based resin, or a polyurethane based resin as a binder resin.
	Taniguchi discloses a backsheet for a solar cell module and further discloses the use of a polyester resin, a fluororesin, or an acrylic resin ([0028]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a polyester resin or an acrylic resin, instead of a fluororesin, in the printing layer of LG Chem, because the substitution amounts to the use of a functionally equivalent resin in place of the other, as evidenced by Taniguchi, and one of ordinary skill would have a reasonable expectation of success when using one resin in place of the other based on the teaching of Taniguchi.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over LG Chem (KR 10-2016-0025244 - cited on 12/27/18 IDS; see attached machine translation) as applied to claim 1 above.
	Regarding claim 9, LG Chem discloses all the claim limitations as set forth above. 
	While LG Chem discloses the pattern layer comprises 5 parts by weight to 100 parts by weight of white pigment (claim 13), LG Chem does not explicitly disclose 30 to 50 wt%.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the printing layer such that it contains 30 to 50 wt% because LG Chem discloses 5 parts by weight to 100 parts by weight of white pigment (claim 13), and selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over LG Chem (KR 10-2016-0025244 - cited on 12/27/18 IDS; see attached machine translation) as applied to claim 9 above, in view of Komoda et al. (US 2014/0051790).
	Regarding claim 10, LG Chem discloses all the claim limitations as set forth above.  
	While LG Chem does disclose the white pigment is made of titanium oxide fine particles ([0055]); LG Chem does not explicitly disclose the titanium oxide fine particles coated with silica and having an average particle size of 0.15 to 0.25 microns.
	Komoda discloses a backsheet for a solar cell module and further discloses titanium oxide fine particles coated with silica ([0076]) and having an average particle size of 0.15 to 0.25 microns ([0044]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the titanium oxide particles of LG Chem in the manner disclosed by Komoda, because as taught by Komoda, the backsheet is superior in shielding ultraviolet and other rays, and has improved long-term durability ([0076]).
	
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726